Exhibit 10.1

 

AMENDMENT NO. 3

TO

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

QUALITYTECH, LP

 

THIS AMENDMENT NO. 3 TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Amendment”), dated as of October 15, 2018, is entered into by
QTS Realty Trust, Inc., a Maryland corporation, as the general partner (the
“General Partner”) of QualityTech, LP, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Fifth Amended and Restated Agreement of Limited Partnership of QualityTech, LP,
dated as of October 15, 2013, as amended (the “Partnership Agreement”).
Capitalized terms used and not defined herein shall have the meanings set forth
in the Partnership Agreement.

 

WHEREAS, the General Partner wishes to amend the Partnership Agreement as set
forth herein to revise and update certain provisions regarding tax matters and
related procedures.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:

 

Section 1.                                          Amendments

 

(a)                                 Article I of the Partnership Agreement
hereby is amended by inserting the following new defined terms in the applicable
alphabetical order:

 

“2015 Budget Act Partnership Audit Rules” means the provisions of Subchapter C
of Subtitle F, Chapter 63 of the Code, as amended by P.L. 114-74, the Bipartisan
Budget Act of 2015 (together with any subsequent amendments thereto, Regulations
promulgated thereunder, published administrative interpretations thereof, any
guidance issued thereunder and any successor provisions) or any similar
procedures established by a state, local, or non-U.S. taxing authority.

 

“Current Partnership Audit Rules” means Subchapter C of Subtitle F, Chapter 63
of the Code as in effect on November 1, 2015, and as subsequently amended prior
to the effective date of the 2015 Budget Act Partnership Audit Rules.

 

(b)                                 Article X of the Partnership Agreement
hereby is amended by deleting existing Section 10.3 and replacing it with the
following new Section 10.3:

 

Section 10.3                            Tax Matters Partner.

 

A.                                    General.  The General Partner shall be the
“tax matters partner” of the Partnership for federal income tax purposes
pursuant to Section 6231(a)(7) of the Code under the Current Partnership Audit
Rules and the “partnership representative” pursuant

 

--------------------------------------------------------------------------------


 

to Section 6223(a) of the Code  under the 2015 Budget Act Partnership Audit
Rules.  The partnership representative shall have the authority to designate
from time to time a “designated individual” to act on behalf of the partnership
representative, and such designated individual shall be subject to replacement
by the partnership representative in accordance with Section 301.6223-1 of the
Treasury Regulations.  The designated individual will act only as directed by
the partnership representative.  So long as Section 6230(e) of the Current
Partnership Audit Rules is in effect, upon receipt of notice from the IRS of the
beginning of an administrative proceeding with respect to the Partnership, the
General Partner shall furnish the IRS with the name, address, taxpayer
identification number and profit interest of each of the Limited Partners and
any Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners and the Assignees.

 

B.                                    Powers.  The General Partner is
authorized, but not required (and the Partners hereby consent to the tax matters
partner, the partnership representative and the designated individual, as
relevant, taking the following actions):

 

(1)                                 to elect out of the 2015 Budget Act
Partnership Audit Rules, if available;

 

(2)                                 to enter into any settlement with the IRS
with respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the General Partner may expressly state that such agreement
shall bind the Partnership and all Partners, except that, so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Partner (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Current Partnership
Audit Rules) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Current Partnership Audit Rules);

 

(3)                                 in the event that a notice of a final
administrative adjustment assessed by the IRS or any other tax authority, at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the General Partner, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the United States Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(4)                                 to intervene in any action brought by any
other Partner for judicial review

 

2

--------------------------------------------------------------------------------


 

of a final adjustment;

 

(5)                                 to file a request for an administrative
adjustment with the IRS or other tax authority at any time and, if any part of
such request is not allowed by the IRS or other tax authority, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(6)                                 to enter into an agreement with the IRS or
other tax authority to extend the period for assessing any tax which is
attributable to any item required to be taken into account by a Partner for tax
purposes, or an item affected by such item; and

 

(7)                                 to take any other action on behalf of the
Partners or the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations, including,
without limitation, the following actions to the extent that the 2015 Budget Act
Partnership Audit Rules apply to the Partnership and its current or former
Partners:

 

(a)         electing to have the alternative method for the underpayment of
taxes set forth in Section 6226 of the Code, as included in the 2015 Budget Act
Partnership Audit Rules, apply to the Partnership and its current or former
Partners; and

 

(b)         for Partnership level assessments under Section 6225 of the Code, as
included in the 2015 Budget Act Partnership Audit Rules, determining
apportionment of responsibility for payment among the current or former
Partners, setting aside reserves from available funds of the Partnership,
withholding of distributions to the Partners, and requiring current or former
Partners to make cash payments to the Partnership for their share of the
Partnership level assessments; and

 

(8)                                 to take any other action required or
permitted by the Code and Regulations in connection with its role as the tax
matters partner, the partnership representative and designative individual, as
relevant.

 

The taking of any action and the incurring of any expense by the General Partner
in connection with any such audit or proceeding, except to the extent required
by law, is a matter in the sole and absolute discretion of the General Partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner, the partnership representative and the designated individual, as
relevant, in its capacity as such.  In addition, the General Partner shall be
entitled to indemnification set forth in Section 7.7 for any liability for tax
imposed on the Partnership under the 2015 Budget Act Partnership Audit
Rules that is collected from the General Partner.

 

3

--------------------------------------------------------------------------------


 

The current and former Partners agree to reasonably cooperate with the General
Partner and to do or refrain from doing any or all things reasonably requested
by the General Partner in connection with such audit or proceeding.  To the
extent that the 2015 Budget Act Partnership Audit Rules apply to the Partnership
and its current or former Partners, the current and former Partners agree to
provide any information and documentation reasonably requested by the
partnership representative and designated individual in connection with the 2015
Budget Act Partnership Audit Rules (and if applicable, with certifications as to
the filing of the initial and amended tax returns), including, but not limited
to, the following:

 

(1)                                 information and documentation to determine
and prove eligibility of the Partnership to elect out of the 2015 Budget Act
Partnership Audit Rules;

 

(2)                                 information and documentation to reduce the
Partnership level assessment consistent with Section 6225(c) of the Code, as
included in the 2015 Budget Act Partnership Audit Rules; and

 

(3)                                 information and documentation to prove
payment of the attributable liability under Section 6226 of the Code, as
included in the 2015 Budget Act Partnership Audit Rules.

 

In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Section 14.1 of this Agreement, the
General Partner is authorized (without any requirement of the consent or
approval of any other Partners) to make all such amendments to this Section 10.3
as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the 2015 Budget Act Partnership Audit Rules and any
regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.

 

C.                                    Reimbursement.  The tax matters partner,
the partnership representative and the designated individual shall receive no
compensation for their services.  All third-party costs and expenses incurred by
the tax matters partner, the partnership representative and the designated
individual in performing their respective duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership.  Nothing herein
shall be construed to restrict the Partnership from engaging an accounting
and/or law firm to assist the tax matters partner, the partnership
representative and the designated individual in discharging their respective
duties hereunder, so long as the compensation paid by the Partnership for such
services is reasonable.

 

D.                                    Survival.  The obligations of each Partner
under this Section 10.3 shall survive the termination, dissolution, liquidation
and winding up of the Partnership and such Partner’s withdrawal from the
Partnership or the transfer of such Partner’s interest in the Partnership, and
each Partner agrees to execute such documentation requested by the Partnership
at the time of such Partner’s withdrawal from the Partnership or the transfer of
such Partner’s interest in the Partnership to acknowledge and confirm such
Partner’s continuing obligations under this Section 10.3.

 

4

--------------------------------------------------------------------------------


 

Section 2.                                          No Other Changes

 

Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect, which terms and conditions the General
Partner hereby ratifies and confirms.

 

Section 3.                                          Governing Law

 

This Amendment shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to conflicts of law.

 

Section 4.                                          Severability

 

If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

[Remainder of page intentionally left blank, signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Fifth
Amended and Restated Partnership Agreement, as amended, of QualityTech, LP as of
the date first set forth above.

 

 

GENERAL PARTNER

 

 

 

QTS REALTY TRUST, INC.

 

 

 

 

By:

/s/ Shirley E. Goza

 

 

Name: Shirley E. Goza

 

 

Title: General Counsel, VP, Secretary

 

[Signature Page to Amendment No. 3 to the Fifth Amended and Restated

Agreement of Limited Partnership of QualityTech LP]

 

--------------------------------------------------------------------------------